 Case 8:20-cv-01694-TPB-AAS Document 6 Filed 08/04/20 Page 1 of 3 PageID 65




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

DAVID CRAWFORD,
An individual,
                                                     Case No.: 8:20-cv-01694-T-60AAS
       Plaintiff,
v.

ALLIED COLLECTION SERVICES, INC.
and TRANS UNION, LLC
a foreign liability company,

      Defendant.
_______________________________________/

                      CERTIFICATE OF INTERESTED PERSONS
                     AND CORPORATE DISCLOSURE STATEMENT

       I hereby disclose the following:

       1.      The name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in the outcome of this action –

including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies

that own 10% or more of a party’s stock, and all identifiable legal entities related to any party in

the case

       a)      David Crawford (Plaintiff);

       b)      Aaron M. Swift, Esq., Jordan T. Isringhaus, Esq., and Jon P. Dubbeld, Esq. for
               Swift, Isringhaus & Dubbeld, P.A. “Swift Law P.A.” (Counsel of record for
               Plaintiff);

       c)      Allied Collection Services, Inc. and Trans Union, LLC (Defendants);

       2.      The name of every other entity whose publicly-traded stock, equity, or debt may be

substantially affected by the outcome of the proceedings:

        Plaintiff is not aware of any other entity whose publicly-traded stock, equity, or debt may
be affected by the outcome of these proceedings.

                                                 1
 Case 8:20-cv-01694-TPB-AAS Document 6 Filed 08/04/20 Page 2 of 3 PageID 66




        3.      The name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditor’s committee (or twenty largest

unsecured creditors) in bankruptcy cases:

        Plaintiff is not aware of any other entities at this time.

        4.      The name of each victim (individual or corporate) of civil and criminal conduct

alleged to be wrongful, including every person who may be entitled to restitution:

        Plaintiff, David Crawford

        I hereby certify that, except as disclosed above, I am unaware of any actual or potential

conflict of interest involving the district judge and magistrate judge assigned to this case, and

will immediately notify the Court in writing on learning of any such conflict. I further certify

that I have inserted “None” if there is no actual or potential conflict of interest.

   Dated: August 4, 2020

                                                Respectfully submitted,

                                                SWIFT, ISRINGHAUS & DUBBELD P.A.
                                                /s/ Jon P. Dubbeld
                                                Aaron M. Swift, Esq., FBN 0093088
                                                Jordan T. Isringhaus, Esq., FBN 0091487
                                                Jon P. Dubbeld, Esq., FBN 105869
                                                10460 Roosevelt Blvd. North
                                                Suite 313
                                                St. Petersburg, FL 33703
                                                Phone: (813) 563-8466
                                                Fax: (727) 255-5332
                                                aswift@swift-law.com
                                                jisringhaus@swift-law.com
                                                jdubbeld@swift-law.com
                                                Counsel for Plaintiff

                                  CERTIFICATE OF SERVICE




                                                   2
 Case 8:20-cv-01694-TPB-AAS Document 6 Filed 08/04/20 Page 3 of 3 PageID 67




       I HEREBY CERTIFY that on August 4, 2020, I filed a true and correct copy of the above

and foregoing via CM/ECF and I further certify that I will serve a copy of this Certificate of

Interested Persons and Corporate Disclosure Statement upon each party not later than fourteen

(14) days after appearance of the party.

                                                  /s/ Jon P. Dubbeld
                                                  Attorney




                                              3
